Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 4 October 2019, 3 February 2020, 5 February 2020, 12 May 2020, and 2 September 2020 have been entered. Applicant’s amendment of the claims filed 15 March 2021 has been entered.

Election/Restriction
Applicant’s election, with traverse, of Group I, claims 1, 3-16, 21-23, 25, 31 and 35, in the reply filed on 15 March 2021 is acknowledged. In the response, Applicant further elected, with traverse, the species of:
A-b) wherein the post-translational modification is acylation;
C-a) wherein one or more acyl group is coupled to the N-terminus of the peptide;
D) wherein the acylation is a fatty acylation by coupling to the peptide one or more of C18:0 acylation; and
E) wherein the fragment of HBD or the peptide is as set forth in SEQ ID NO: 73.
Applicant traverses the restriction requirement on the ground that the claims of Group II depend on the claims of Group 1 and are commensurate with the scope of the claims of Group I, therefore, there would be no undue search and examination burden to include the claims of both groups.
 claim 1 relates to a core amino acid sequence (i.e., SEQ ID NO: 14) within the HBD1 fragment that retains the activity of the full-length HBD1, and the Examiner only needs to search the peptides of 6 to 9 amino acid in length and comprising the core sequence as defined in claim 1 to appreciate the status of the isolated peptides of the claims, therefore, it should not add any burden to the search.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth in the previous Office Action, the inventions of Groups I and II are not so linked as to form a single general inventive concept under PCT Rule 13.1. According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art. The technical feature of Group I lacks novelty or inventive step and does not make a contribution over the prior art. Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions.
Regarding the requirement for a species election, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Sequence Rules Compliance
The instant application is not fully compliant with the sequence rules, 37 CFR 1.821-1,825, because each disclosure of a sequence embraced by the definitions set forth in the rules is not accompanied by the required reference to the relevant sequence identifier (i.e., SEQ ID NO). This occurs on pages 28 and 30, Tables 8-10, of the specification. Compliance with the sequence rules is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 11-13, 15, 16, 21, 31 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “An isolated peptide consisting of a fragment of heparin binding domain (HBD) as set forth in SEQ ID NO: 1, said fragment being 6 to 9 amino acids in length and comprising an amino acid sequence GLEEPK as set forth in SEQ ID NO: 14 or an analog thereof.” Independent claims 31 and 35 recite an isolated peptide consisting of an amino acid sequence as set forth in SEQ ID NO: 73 or an analog thereof. The claims are broad and encompass a genus of peptides. The recitations of “said fragment being 6 to 9 amino acids in length and comprising an amino acid sequence GLEEPK as set forth in SEQ ID NO: 14” (claim 1) and “an isolated peptide consisting of an amino acid sequence as set forth in SEQ ID NO: 73” (claim 35) read on fragments or peptides which comprise any one, two, three, … amino acid an analog thereof ”, the specification defines that “As used herein, the term "analog" refers to a peptide that has the physiological activity of the parent compound thereof, and that includes one or more (e.g., two, three, four, five or six or more) amino acids different from the amino acid sequence of a naturally occurring parent peptide.” [0058]. Therefore, the term “analog” reads on any change(s) in the amino acid sequence. The specification, however, does not provide adequate written description and evidence of possession of the claimed genus. 
What Applicant has provided in the specification are peptides derived from insulin-like growth factor binding protein-2 (IGFBP-2). The specification describes that in addition to its role as a carrier protein for IGF, IGFBP-2 has the functions of controlling bone mass and fat metabolism, which are mediated through the two heparin binding domains (HBD). The specification describes that HBD1 is a unique HBD that is located in the linker region whereas HBD2 is located in the C-terminal region; while both HBD1 and HBD2 account for the IGFBP-2 ability to inhibit adipogenesis, only HBD1 mediates properties on bone mass acquisition and osteoblast differentiation. The specification discloses the identification of shorter peptides from the HBD1 that would possess a comparable biological activity to the full-length HBD1 but that would be easier and less costly to manufacture. The specification describes that the peptides are fragments of HBD1 set forth in SEQ ID NO: 1, wherein the peptides are 6 to 9 amino acids in-length and comprise the amino acid sequence of GLEEPK (SEQ ID NO: 14). The specification also discloses SEQ ID NOs for the peptides that have amino acid substitutions at various positions (see Tables 2-5). Except for these peptides, the specification does not 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teachings regarding the structural characteristics of the genus or the correlation of structure to function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, only the peptides that are fragments of HBD1 set forth in SEQ ID NO: 1, being 6 to 9 amino acids in-length and comprising the amino acid sequence of GLEEPK (SEQ ID NO: 14), and the peptides set forth in the SEQ ID NOs listed in Tables 2-5 of the specification, but not the full scope of the claimed peptides, are adequately described in the disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claims as a whole, the instant claims are held to claim a natural product, i.e., a naturally-occurring protein fragment, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101. The rationale is explained below.
Independent claim 1 recites “An isolated peptide consisting of a fragment of heparin binding domain (HBD) as set forth in SEQ ID NO: 1, said fragment being 6 to 9 amino acids in length and comprising an amino acid sequence GLEEPK as set forth in SEQ ID NO: 14 or an analog thereof.” The peptides are derived from (i.e., fragments of) a naturally occurring IGFBP-2 protein, and they are fragments of the HBD1 domain of human IGFBP-2. The peptides can be found in nature and their structures are not markedly different from the naturally occurring products. The fragments correspond to a region that involves heparin-binding in vivo (post-translations modification). Further, there is no marked difference in function from their naturally occurring products. The specification describes that the peptides stimulate osteoblast differentiation, as evidenced by Xi et al. (J. Bone Miner. Res., 2014, Vol. 29(11):2427-2438), IGFBP-2 directly stimulates murine and human osteoblast differentiation. Therefore, there are no changes in structure and function from their naturally occurring counterparts. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Because the claimed invention is directed to a naturally occurring protein fragment, whether isolated or not, that is not patent-eligible pursuant to the Supreme Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). The claimed peptides can be found in nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 11, 12, 31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argoud-Puy et al. (US 2008/0227125 A1, Pub. Date: Sep. 18, 2008).
Argoud-Puy teaches peptides, designated as “Cardiovascular disorder Plasma Polypeptides” or CPPs, such as a peptide with the amino acid sequence of HHLGLEEPK (SEQ ID NO: 189) ([0014] and p. 14, Table 3, the 5th peptide sequence). This peptide is 9 amino acids in-length and comprises the amino acid sequence of GLEEPK (SEQ ID NO: 14) of the instant application. Argoud-Puy teaches that the peptides may have a post-translational modification, such as acetylation (which is a type of acylation), and may have intra- or inter-molecular interactions, e.g., disulfide and hydrogen bonds that result in higher order structures [0015]. The peptide disclosed in 
Therefore, Argoud-Puy anticipates the instant claims.

Claims 1, 3-6, 11-13, 31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemmons et al. (US 2012/0149634 A1, Pub. Date: Jun. 14, 2012).
Clemmons teaches peptides of IGFBP-2 from the heparin binding domain (HBD) that are useful for treating bone disorders by enhancing bone formation and inhibiting bone resorption [0031] [0032]. Clemmons teaches that the peptides have the structure (from N-terminus to C-terminus) of Formula I: 
		X--Y—R1R2R3R4R5R6R7R8R9R10R11R12R13--Y'--X'
 
wherein:  
	X is present or absent and when present is a capping group, or a 
polyalkylene oxide (e.g., a poly(ethylene glycol), "PEG");
	Y is present or absent and when present is a linking group;
	R1 is present or absent and when present is a positively charged 
(at pH 6.0) amino acid, which can be an amino acid selected from the group 
consisting of K, R and H;
	R2 is present or absent and when present is a positively charged 
(at pH 6.0) amino acid, which can be an amino acid selected from the group 
consisting of K, R and H;
	R3 is a positively charged (at pH 6.0) amino acid, which can be an amino acid selected from the group consisting of K, R and H;
	R4 is an amino acid with a nonpolar side chain, which can be an amino acid selected from the group consisting of L, I or V;
	R5 is G;
	R6 is an amino acid with a nonpolar side chain, which can be an amino acid selected from the group consisting of L, I and V;
	R7 is an amino acid selected from the group consisting of E and N;
	R8 is an amino acid selected from the group consisting of E and N;
	R9 is P;
	R10 is a positively charged (at pH 6.0) amino acid, which is an amino acid selected from the group consisting of K, R and H;
	R11 is a positively charged (at pH 6.0) amino acid, which is an amino acid selected from the group consisting of K, R and H;
absent and when present is an amino acid with a nonpolar side chain, which can be an amino acid selected from the group consisting of L, I or V;
	R13 is present or absent and when present is a positively charged 
(at pH 6.0) amino acid, which can be an amino acid selected from the group consisting of K, R and H;
	Y' is present or absent and when present is a linking group; and
	X' is present or absent and when present is a capping group, a 
polyalkylene oxide (e.g., PEG). (see paragraphs [0070-0087])
 
The compounds of Formula I include the peptide HLGLEEPKK, which is identical to SEQ ID NO: 10 of the instant application, with a capping group or PEG modification at the N- and/or C-terminus. Clemmons teaches that the capping group includes acetyl (which is a type of acylation) [0058]. The peptide disclosed in Clemmons also meets the limitation as an analog of SEQ ID NO: 73 (the elected species).  
Therefore, Clemmons anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Argoud-Puy et al. (US 2008/0227125 A1), as applied to the claims set forth above, and further in view of Allon et al. (US 2009/0220587 A1, Pub. Date: Sep. 3, 2009).
Alternatively, claims 15 and 16, are further rejected under 35 U.S.C. 103 as being unpatentable over Clemmons et al. (US 2012/0149634 A1), as applied to the claims set forth above, and further in view of Allon et al. (US 2009/0220587 A1, Pub. Date: Sep. 3, 2009).
Argoud-Puy, or alternatively Clemmons, teaches as set forth above. These references, however, do not teach wherein the post-translational modification is a fatty acylation by coupling stearic acid (C18:0) to the N-terminus of the peptide (claims 13, 15, 16).
Allon teaches conjugating a lipid moiety to a peptide, thereby allowing effective delivery of the peptide to a target cell (see abstract). Allon teaches that the lipid moiety is a fatty acid, e.g., stearic acid [0080], and the fatty acid is conjugated to the N-terminus of the peptide [0081]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to peptides disclosed in Argoud-Puy or Clemmons by fatty acylation, e.g., coupling a stearic acid moiety to the N-terminus of the peptide. One of ordinary skill in the art would have been motivated to do so, because Allon teaches that conjugating a lipid moiety, a stearic acid moiety, to a peptide allows effective delivery of the peptide to a target cell. Therefore, the combined teachings provide a reasonable expectation of success in making therapeutically effective peptides.

Claim 21 is further rejected under 35 U.S.C. 103 as being unpatentable over Argoud-Puy et al. (US 2008/0227125 A1), as applied to the claims set forth above, and further in view of S. H. Joo (Biomol. Ther., 2012, Vol. 20(1):19-26).
Alternatively, claim 21 is further rejected under 35 U.S.C. 103 as being unpatentable over Clemmons et al. (US 2012/0149634 A1), as applied to the claims set forth above, and further in view of S. H. Joo (Biomol. Ther., 2012, Vol. 20(1):19-26).
Argoud-Puy, or alternatively Clemmons, teaches as set forth above. These references, however, do not teach wherein the peptide is cyclic (claim 21).
Joo teaches that peptides as drug molecules have a number of advantages compared to small synthetic molecules, such as possessing less toxicity and working on their targets very selectively; however, peptide drugs also have the weakness, for example, peptides are rapidly metabolized, even after successful absorption, by proteolytic enzymes, and peptides usually do not cross cell membrane as some small molecules do (1st paragraph under section “INTRODUCTION”). Joo teaches that making a peptide into a cyclic form can increase structural rigidity, receptor selectivity, biochemical stability, and membrane permeability (3rd paragraph under section “INTRODUCTION”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the peptides disclosed in Argoud-Puy or Clemmons as cyclic peptides. One of ordinary skill in the art would have been motivated to do so, because Joo teaches that making a peptide into a cyclic form provides advantages as therapeutics than the linear peptide. Therefore, the combined 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 11-13, 15, 16, 21, 31 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,947,285.
An isolated peptide consisting of a heparin binding domain (HBD) fragment as set forth in SEQ ID NO: 73.”  SEQ ID NO: 73 recited in the claims of the ‘285 patent is the same peptide of SEQ ID NO: 73 recited in the instant claims. Therefore, the claims of the ‘285 patent anticipate the instant claims.
 
Claims 1, 3-6, 11-13, 15, 16, 21, 31 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-16 of co-pending Application No. 16/420,656 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the ‘656 application recites: “A method for modulating a metabolic disorder In a subject, the method comprising: administering i) a peptide consisting of a fragment of heparin binding domain (HBD) as set forth m SEQ ID NO: 1, the fragment being 6 to 11 amino acids in length, ii) an analog of the peptide set forth in i), the analog being 6 to 11 amino acid in length; or iii) a pharmaceutically acceptable salt of any one of the peptide as set forth in i) and ii).” Depending claims further recite wherein the peptide is as set forth in SEQ ID NO: 73. SEQ ID NO: 73 recited in the claims of the ‘656 application is the same peptide of SEQ ID NO: 73 recited in the instant claims. Therefore, the claims of the ‘656 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 21, 2021